Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 16, 2016

                                     No. 04-15-00786-CR

                                   Johnny Lee SIZEMORE,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-15-0000049
                         Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        We grant appellant’s motion for extension of time to file a brief. We order appellant to
file the brief by June 10, 2016 (60 days after the original due date). Counsel is advised that no
further extensions of time will be granted absent a motion that (1) demonstrates extraordinary
circumstances justifying further delay, (2) advises the court of the efforts counsel has expended
in preparing the brief, and (3) provides the court reasonable assurance that the brief will be
completed and filed by the requested extended deadline. The court does not generally consider a
heavy work schedule to be an extraordinary circumstance. If the brief or a conforming motion is
not filed by the date ordered, the court may abate this appeal and remand the case to the trial
court for a hearing to determine whether appellant or counsel has abandoned the appeal.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of May, 2016.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court